DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 5, and 8-12 are pending.  Claims 1, 5, 8-10 were amended and claims 10-12 newly added in the Reply filed July 15, 2022.  Claims 2-4 and 6-7 were canceled in the Reply filed July 15, 2022.  Claim 5 is withdrawn.  Claims 1 and 8-12 are presently considered.

Election/Restrictions
Applicant’s election of the species of Formulation F (see, e.g., Spec. filed 3/20/2020 at Tables 3 & 5) in the reply filed on 11/03/2021 was previously acknowledged, and has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species of Formulation F is understood to consist of approximately 0.2 mL total volume (see, e.g., Spec. filed 03/20/2020 at ¶[0162]), 141 µg/mL of Teriparatide, 30 mg/mL of D-Mannitol, 5.5 mg/mL of Sodium Chloride, 0.1 mg/mL of L-Methionine, and 0.1385 mM of HCl, with a pH of 4.6 (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159]).  The originally elected species is understood to read upon instant claims 1 and 8-12 as filed July 15, 2022.
Newly amended claim 5 is now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the Reply filed July 15, 2022, Applicant amended claim 5 in a manner resulting in an independent and distinct invention relative to the originally claimed products; specifically, claim 5 was amended to be directed to a process involving steps and patient populations.  If originally presented, claim 5 would have properly been restricted into a separate group relative to the product claims because such inventions lack a special technical feature under PCT Rules 13.1 and 13.2 for the reasons set forth at pages 4-5 of the Requirement mailed 9/03/2021.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The originally elected species of Formulation F was again searched. Following an extensive search and examination, the originally elected species was again deemed obvious in view of the prior art as set forth below.  
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
Accordingly, claims 1 and 8-12 are presently examined.
	
Priority
The Priority to JP2017-182615, filed 09/22/2017, is acknowledged.  However, a certified English translation of JP2017-182615, filed 09/22/2017 does not appear to have been placed on record (see, e.g., 37 CFR 41.154(b), 35 U.S.C. 119(b)(3), 35 U.S.C. 372(b)(3); 37 CFR 1.55(g)(3)-(4), MPEP § 213.04).  
Upon visual inspection and partial machine translation, the newly amended claim ranges (e.g., “109 to 190”) do not appear to be actually be supported by JP2017-182615.  Per MPEP § 213.04, an English translation is hereby deemed necessary to ascertain the available prior art applicable. The English language translation of the non-English foreign application must be filed together with a statement that the translation of the certified copy is accurate. In the absence of an English language translation, priority may be denied in any subsequent action, which will expand the applicable prior art documents. 
PCT/JP2018/034889 was filed 09/20/2018, and priority to the document is acknowledged.

Information Disclosure Statement
The IDS form submitted on 06/03/2022 is acknowledged and presently considered. 
Applicant is advised that the forms were almost illegible due to the low quality of the scans.  Applicant should use higher quality scans to ensure legibility of subsequently filed documents.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action (see, e.g., MPEP § 2111.01(IV)).
Amended claim 1 is understood to be representative of the pending invention.  Claim 1 presently recites:
1. A liquid pharmaceutical preparation suitable for subcutaneous administration in human comprising 28.2 µg of Component 1 in a unit dose in terms of teriparatide, 
the Component 1 being teriparatide or a salt thereof, 
wherein the Component 1 concentration is from  109 to 190 µg/mL.
The metes and bounds of the claim scope have been interpreted as set forth below.
The transitional phrase “comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
	The preamble phrase at claim 1 reciting “liquid pharmaceutical preparation suitable for subcutaneous administration in human” is understood to limit the claim scope to non-toxic embodiments, suitable for pharmaceutical administration via a subcutaneous injection (see, e.g., MPEP §§ 2111.02(I)-(II)).
	The term “teriparatide” is understood to refer to an N-terminal fragment of PTH (parathyroid hormone), consisting of PTH(1-34), which has the sequence
SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF; 
which may be written as
H-Ser-Val-Ser-Glu-Ile-Gln-Leu-Met-His-Asn-Leu-Gly-Lys-His-Leu-Asn-Ser-Met-Glu-Arg-Val-Glu-Trp-Leu-Arg-Lys-Lys-Leu-Gln-Asp-Val-His-Asn-Phe-OH.
The compound of teriparatide is also known as FORTEO, FORSTEO, hPTH(1-34), human Parathyroid Hormone (1-34), UNII-10T9CSU89I, 10T9CSU89I, Teriparatida [Spanish], HPTH- (1-34), AKOS015994659, MN 10-T, HSDB 7367, CHEBI:135983, HS-2025, ZT034, DB06285, and PARATHAR, among other names.
	At amended claim 1, the unit dose claimed encompasses exactly 28.2 µg of “teriparatide or a salt thereof”, wherein the concentration is identified as “from ” (see, e.g., amended claim 1) and “from 120 to 160 µg/ml” (see, e.g., newly added claim 12).  Accordingly, the concentration range coupled with the exact amount in µg acts to limit the total volume of the unit dosage. Specifically, the total volume must be between ~0.1484 to ~0.2587 mL at claim 1, and between ~0.1762 mL to ~0.235 mL at claim 12.
	Claim 8 is understood to limit the scope of claim 1 to a particular species of teriparatide salt, namely teriparatide acetate.
	Amended Claim 9 recites a “wherein” clause as follows:
....wherein the liquid pharmaceutical preparation suitable for subcutaneous administration in human is an aqueous pharmaceutical preparation suitable for subcutaneous administration in human....
This “wherein” clause is understood to require an aqueous preparation, which implicitly limits the “liquid” of claim 1 to a “liquid” comprising water. 
	Amended Claim 9 recites a second “wherein” clause as follows:
....wherein the liquid pharmaceutical preparation is not reconstituted from a freeze-dried preparation.
This “wherein” clause is understood to be a negative proviso attempting to exclude particular embodiments upon the basis of product-by-process steps.  However, no structural difference is actually identified between such embodiments and embodiments made by any other process.    Per MPEP § 2113(I), 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Although the structure implied by the process steps may be considered, here no structural differences have been identified. Accordingly, per MPEP § 2113(I), “[t]he patentability of a product does not depend on its method of production”, and therefore once a product appearing to be the same or substantially identical is identified, the burden is shifted to the Applicant to establish a non-obvious difference (see, e.g., MPEP § 2113(I)).  Here, the product-by-process clause is deemed satisfied by the originally elected species and all aqueous compounds within the scope of instant claim 1. 
Claim 10 recites a “wherein” clause that is understood to further limit the scope of instant claim 1 by specifying that the liquid pharmaceutical preparation is aqueous and contains water as a solvent.  As such, claims 9-10 are understood to have virtually identical claim scope.
Claim 11 recites “optionally” present components. Per MPEP § 2111.04(I), claim scope is not limited by claim language that suggests or makes optional components, but does not actually require limitations limiting the claim to a particular structure.
Additional claim interpretations have been set forth below.

Withdrawn Claim Rejections
The rejection of claims 3-4, 6-7, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the cancelation of claims 3-4 and 6-7, as well as the amendments to claim 9 as filed 7/15/2022. 
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the amendments to claim 5 as filed 7/15/2022.  Claim 5 is now withdrawn.

Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Skiraki et al. (Effects of a single injection of teriparatide on bone turnover markers in postmenopausal women, Osteoporos Int., vol. 24:219-226 (online Oct. 24, 2012); hereafter “Skiraki”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.
Per MPEP § 2112(III), “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection. ‘There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.’ In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims.”
Regarding instant claims 1 and 8-12, Skiraki teaches and discloses a liquid pharmaceutical composition, suitable for subcutaneous administration, comprising 28.2 µg of teriparatide acetate, which was given to post-menopausal women (see, e.g., Skiraki at title, abstract, 220 at col II at § “Study Design”, 220 at col II at § “Outcome Measures”, 221 at col II at § Subjects, 221 at col II at § Pharmacokinetics, Table 1 at 221, Fig. 1 on 222, 226 at 1st full ¶; wherein the use of the acetate salt is understood to also indicate the use of an aqueous solvent). 
The prior art of Skiraki differs from the instant claims as follows: Skiraki is silent regarding the volume of the injection (i.e., the concentration from 109 to 190 µg/mL at amended claim 1, the concentration of 141 µg/mL as recited at instant claim 11, and the concentration from 120 to 160 µg/mL as recited at instant claim 12). 
Although Skiraki is silent regarding the exact volume utilized, the injections disclosed and utilized by Skiraki necessarily and inherently had a volume.  Therefore, the exact volume utilized in the prior art document is an inherent property that was not explicitly disclosed.  Therefore, the only potential difference between the compounds of Skiraki and the claimed invention depends upon the volume of the injections utilized by Skiraki.  
Regarding anticipation, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an invention instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  Accordingly, the prior art disclosure of pharmaceutical compositions comprising 28.2 µg of teriparatide acetate for use in subcutaneous injection and suitable for use in the treatment of osteoporosis in post-menopausal women, and characterized by an inherent but unspecified volume, is understood to anticipate the instant claims, and the burden is shifted to the Applicant to distinguish the instant invention over the prior art.
Regarding obviousness, MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Here, there is no evidence that the specifically recited concentration used to obtain the 28.2 µg of teriparatide acetate dosage claimed is critical or amounts to any practical or significant difference.
Accordingly, the instant claims are presumed anticipated by the prior art for the reasons set forth above.  Alternatively, the claims are obvious in view of the prior art, because at most the difference appears to be a difference in volume (i.e., concentration), but such differences are not critical and would not reasonably be expected to alter the utility of the prior art 28.2 µg teriparatide acetate subcutaneous injection dosages disclosed by the prior art as suitable for use in the treatment of osteoporosis in post-menopausal women.
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make and utilize a 28.2 µg teriparatide acetate subcutaneous injection dosage suitable for use in the treatment of osteoporosis in post-menopausal women having the inherent volume utilized in the prior art, or a different volume suitable for subcutaneous injection and capable of delivering 28.2 µg teriparatide acetate to such patients.  The prior art clearly sets forth and teaches all substantive elements of the claimed invention and sets forth the expected outcome.
Accordingly, 1 and 8-12 are rejected.

Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki et al. (Effects of a single injection of teriparatide on bone turnover markers in postmenopausal women, Osteoporos Int., vol. 24:219-226 (Oct. 24, 2012); hereafter “Skiraki”; cited in previous action) in view of EP0920873A2 (June 9, 1999; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.
Regarding instant claims 1 and 8-12, Skiraki teaches and discloses a liquid pharmaceutical composition, suitable for subcutaneous administration, comprising 28.2 µg of teriparatide acetate, which was given to post-menopausal women (see, e.g., Skiraki at title, abstract, 220 at col II at § “Study Design”, 220 at col II at § “Outcome Measures”, 221 at col II at § Subjects, 221 at col II at § Pharmacokinetics, Table 1 at 221, Fig. 1 on 222, 226 at 1st full ¶; wherein the use of the acetate salt is understood to also indicate the use of an aqueous solvent). 
The prior art of Skiraki differs from the instant claims as follows: Skiraki is silent regarding the volume of the injection (i.e., the concentration from 109 to 190 µg/mL at instant claim 1, the concentration of 141 µg/mL at claim 11, and the concentration from 120 to 160 µg/mL as recited at instant claim 12). 
EP0920873A2 pertains to stabilized teriparatide solutions (see, e.g., EP’873 at abs, claims 1-3, 6, 8-10, 14, and 16-17), including aqueous solutions suitable for subcutaneous administration (see, e.g., EP’873 at id.; see also id. at ¶[0022]).  EP’873 informs artisans that teriparatide solutions were routinely made with stabilizing agents, buffering agents, and parenterally acceptable preservatives in an aqueous solution (see, e.g., EP’873 at ¶¶[0011]-[0012], [0017]-[0018], claims 1-3, 6, 8-10, 14, and 16-17).
Regarding the volume and concentration of teriparatide solutions, The “wherein” clauses at instant claims 1 and 12 are understood to limit the volume of the claimed dosage.  Such limitations would require that the claimed dosages must have a volume of ~0.1484 to ~0.2587 mL (e.g., 28.2 µg at “109 to 190 µg/ml”) or ~0.1762 mL to ~0.235 mL (e.g., 28.2 µg at “120 to 160 µg/ml”).  Although the primary reference is silent regarding this aspect (i.e., the volume used in each dose), in view of EP’873 an artisan would reasonably infer that the injection volume utilized by the primary reference would necessarily have had an injection volume between 0.02 to 1.3 mL, because EP’873 explicitly identifies that 
Osteoporosis therapy entails administration . . . by injection, desirably subcutaneous injection, in unit doses . . . . within the range from 25 µg PTH/mL of injected solution to 1000 µg/mL of injected solution per patient, with injection volumes being desirably from 0.02 to 1.3 mL.
(see, e.g., EP’873 at¶[0022], emphasis added)
Therefore, the general usage of unit dosages of teriparatide solutions suitable for use in subcutaneous injections was known in the prior art, and such formulations were art-recognized as suitable for use in the treatment of osteoporosis at an overlapping concentration range and at overlapping injection volumes as presently claimed circa 1999.  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  
Regarding the pH of teriparatide solutions1, the primary reference is silent regarding the pH of the disclosed teriparatide acetate solution.  However, the art directs artisans to a narrow pH range appropriate for such teriparatide solutions as explained below.  Specifically, EP’873 directs artisans to make and use teriparatide solutions having a preferred pH within the range of 3-6 (see, e.g., EP’873 at ¶[0018]), and additionally directs artisans to the narrower range of 3.5 to 5.5, which is reasonably inferred to be a more preferred range suitable for teriparatide solutions (see, e.g., EP’873 at ¶[0025]). Notably, the pH of the originally elected species overlaps or lies inside the prior art range of pH 3 to pH 6 (and 3.5 to 5.5), and per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding the presence of D-mannitol2, the primary reference is silent regarding the presence of mannitol in the disclosed teriparatide acetate solution.  However, the usage of mannitol as an excipient in such formulations was known in the art, and artisans had explicit guidance to utilize mannitol in teriparatide acetate solutions as identified herein. Specifically, EP’873 provides explicit guidance directing artisans to use mannitol in teriparatide formulations (see, e.g., EP’873 at ¶¶[0017], [0020], [0021], [0025], claims 1, 5-6).  EP’873 informs artisans that mannitol functions as a “[p]articularly useful stabilizing agent” (see id. at ¶[0021]), and “bulking agent” (see id. at Table 3 at ¶[0032] on page 6).  Regarding the amount of D-mannitol present, EP’873 explicitly teaches artisans that mannitol should be present in teriparatide formulations within the range of “about 1 to about 20 wt%” (see, e.g., EP’873 at ¶[0017]), and then provides guidance via exemplified embodiments to the narrower range of 25 mg/mL to 50 mg/mL (see, e.g., EP’873 at ¶¶[0028]-[0029], and Table 3 at ¶[0032] on page 6, jointly disclosing over 15 exemplified embodiments utilizing either 50 mg/mL, 45.4 mg/mL, 40 mg/mL, 30 mg/mL, or 25 mg/mL).  Notably, the amount of mannitol present in the originally elected species overlaps or lies inside the prior art range of 25 mg/mL to 50 mg/mL, and per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, the known stabilizing agent of mannitol used within a known concentration range, an injection volume suitable for subcutaneous administration within the known range taught by EP’873, and a buffer at a suitable concentration to achieve a pH within the known range taught by EP’873) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873, which would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection having an injection volume ranging from 0.02 to 1.3 mL, mannitol at a concentration of 25 mg/mL to 50 mg/mL, and a pH of pH 3 to pH 6 (and 3.5 to 5.5), wherein such formulations would be predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., injection volumes, pH, stabilizers such as mannitol) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, wherein such simple substitution or application would yield predictable results, namely obvious variants (functional equivalents) of 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(B), (C), and (G), MPEP § 2144.06(II), MPEP § 2144.07).  
Third, the claimed invention appears to be directed to the application of routine optimization of the injection volume, pH, and amount of stabilizing agent of mannitol utilized in the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference; wherein each such aspect was known in the prior art and was only varied over known ranges identified by EP’873 to yield suitable teriparatide solutions; Per MPEP § 2144.05(II), “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, at least because “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; therefore “a mere carrying forward of an original [] conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent”; here, no criticality of range has been demonstrated and no unexpected results have been identified on record commensurate in scope with the requirements of MPEP 716.02 (see, e.g., MPEP § 2144.05(II)).
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply optimize or modify a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering known parameters of such solutions (e.g., injection volumes, pH, stabilizers such as mannitol), within known ranges taught in the prior art, to predictably and expectedly yield equivalent formulations of 28.2 µg teriparatide acetate subcutaneous injections suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration as suggested by the prior art. 
Accordingly, claims 1 and 8-12 are rejected. 


Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki in view of EP0920873A2 as applied to claims 1 and 8-12 above, and further in view of FORTEO® Label (see, e.g., FORTEO® Full Prescribing Information Label, 15 pages (March 21, 2012), also available at https://www.accessdata.fda.gov/‌drugsatfda_docs/‌label/‌2013/021318s036lbl.pdf (last visited 2/7/2022); hereafter “FDA_Label”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.  This rejection addresses specifics of the originally elected species, which is presently not explicitly claimed.
The teachings of Skiraki in view of EP0920873A2 as applied to claims 1 and 8-12 has been set forth in a preceding rejection, and those teachings and discussions are incorporated into the instant rejection.  
The prior art of Skiraki in view of EP’873 differs from the subgenus of compositions comprising the originally elected species of Formulation F as follows:  Shiraki in view of EP’873 does not explicitly identify the usage of hydrochloric acid to obtain a pH of 4.6 (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159], [0162]).
However, as noted in the preceding rejection, EP’873 fairly directs artisans to make and use teriparatide solutions having a preferred pH within the range of 3-6 (see, e.g., EP’873 at ¶[0018], ¶[0025]). Notably, the pH of the originally elected species overlaps or lies inside the prior art range of pH 3 to pH 6 (and 3.5 to 5.5), and per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  However, although EP’873 discloses this narrow range of pH values, it does not identify how the pH value is adjusted or specifically mention the use of hydrochloric acid.  However, an artisan in the teriparatide acetate solution arts would simply review known prior art formulations to reasonably ascertain typical additives utilized for such purposes.
FDA_Label is the label for FORTEO®, a commercially available teriparatide acetate solution utilized for subcutaneous administration, circa 2012 (see FDA_Label passim). The label identifies that “hydrochloric acid solution 10% and/or sodium hydroxide solution 10% may have been added to adjust the product to pH 4” (see, e.g., FDA_Label at § 11 on page 7).  Accordingly, the routine usage of hydrochloric acid to adjust the pH value of a teriparatide acetate solution was well-known in the teriparatide acetate solution arts circa 2015.  
Regarding the specific amount of hydrochloric acid utilized, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  Here, hydrochloric acid is a result effective variable utilized to adjust pH to a desired value.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations regarding pH value and amount of HCl present in the originally elected species are for any particular purpose or solve any stated problem and the prior art teaches that the pH value of teriparatide solutions typically range from pH 3 to pH 6 (see, e.g., EP’873 at ¶[0018], ¶[0025]), and it is reasonably inferred that pH may be adjusted to a desired amount within this range by the addition of hydrochloric acid (see, e.g., FDA_Label at § 11 on page 8/19), and such parameters would reasonably yield only the expected result (e.g., a 28.2 µg teriparatide acetate subcutaneous injection predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of hydrochloric acid to add to obtain a desired pH value within the range of pH 3 to pH 6 disclosed by the prior art using normal optimization procedures known in the pH adjustment art and the teriparatide solution arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, and the pH adjuster of hydrochloric acid taught by the tertiary reference, added in the amount necessary to obtain a pH value as disclosed by the secondary reference) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873 and suggested by FDA_Label, which would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection comprising hydrochloric acid in an amount necessary to obtain a pH value of pH 3 to pH 6, wherein such formulations would be predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., the use of hydrochloric acid to adjust a pH to a desired value) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference to obtain a desired pH value as identified by the secondary reference, wherein such applications would yield only predictable results, namely obvious variants (functional equivalents) of 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(B), (C), and (G), MPEP § 2144.06(II), MPEP § 2144.07).  
Third, the claimed invention appears to be directed to the application of routine optimization of the pH utilized in the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference; by utilizing the know compound of hydrochloric acid to adjust the pH to a desired value within the pH range disclosed by the secondary reference to predictably yield suitable teriparatide solutions; Per MPEP § 2144.05(II), “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, at least because “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; therefore “a mere carrying forward of an original [] conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent”; here, no criticality of pH range or hydrochloric acid amount has been demonstrated and no unexpected results have been identified on record commensurate in scope with the requirements of MPEP 716.02 (see, e.g., MPEP § 2144.05(II)).
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply optimize or adjust the pH of a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering known parameters of such solutions (e.g., pH and amount of pH adjusting chemicals such as HCl), within known ranges taught in the prior art, to predictably and expectedly yield equivalent formulations of 28.2 µg teriparatide acetate subcutaneous injections suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration as suggested by the prior art.
Accordingly, claims 1 and 8-12 are rejected. 


Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki in view of EP0920873A2 and FDA_Label as applied to claims 1 and 8-12 above, and further in view of US 2003/0104996 A1 (Jun. 5, 2003; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.  This rejection addresses additional parameters pertinent to the originally elected species, which is presently not explicitly claimed.
The teachings of Skiraki in view of EP0920873A2 and FDA_Label as applied to claims 1 and 8-12 has been set forth in a preceding rejection, and those teachings and discussions are incorporated into the instant rejection.  
The prior art of Skiraki in view of EP’873 and FDA_Label differs from the subgenus of compositions comprising the originally elected species of Formulation F as follows:  Shiraki in view of EP’873 and FDA_Label does not explicitly identify or disclose the usage of L-methionine or NaCl (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159], [0162]).
US2003/0104996 pertains to general pharmaceutical formulations for peptides and proteins (see, e.g., US’996 at claims 1-4, 13-16, and 17). US’996 identifies an art-recognized problem, namely the oxidation of methionine residues of peptides and proteins in pharmaceutical formulations (see, e.g., US’996 at abs, ¶¶[0009]-[0010], claim 27).  Critically, the sequence of teriparatide contains methionine residues and therefore would be reasonable understood by artisans to be susceptible to oxidation as described by US’996 (id).  Notably, US’996 provides a solution to this problem, namely the inclusion of L-methionine in such formulations at a concentration of about 0.5 mM to 50 mM (see, e.g., US’996 at claims 1-2, 13-14, and 27), which is approximately 0.0746 mg/mL to 7.46 mg/mL (i.e., the MW of methionine is 149.21).  Notably, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In sum, an artisan would be motivated to add L-methionine in an amount of approximately 0.0746 mg/mL to 7.46 mg/mL to the teriparatide acetate solution disclosed by the primary reference to predictably and desirably reduce the oxidation of methionine residues present in tetraparatide, which would predictably and expectedly improve the stabilization of the formulation (see, e.g., US’996 at claim 27, abs).
Regarding the usage and amount of sodium chloride, the primary reference is silent regarding the presence of sodium chloride in the disclosed teriparatide acetate solution.  However, the usage of sodium chloride as an excipient in such formulations was well-known in the pharmaceutical formulation arts, as identified herein.  Specifically, US’996 identifies that sodium chloride was an art-recognized isotonicity adjusting agent, useful “to render [a] solution isotonic and more compatible for injection” (see, e.g., US’996 at ¶[0035]).  US’996 identifies that sodium chloride is a “[t]ypical tonicity agent[]” that is “well known in the art”, “preferred”, and commonly utilized “within a concentration range of 0 mM to 200 mM” (see, e.g., US’996 at ¶[0035], emphasis added); which is equivalent to the range of about 0 mg/mL to 11.68 mg/mL (i.e., the MW of NaCl is 58.44).  Notably, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In sum, an artisan would be motivated to utilize a known tonicity agent within a known concentration range to desirably render a solution isotonic and therefore more compatible for injection (see, e.g., US’996 at ¶[0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, and the methionine and NaCl as taught by US’996) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873 and as suggested by FDA_Label and US’996, wherein the usage of methionine and NaCl would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection comprising methionine in an amount necessary to prevent oxidation and an amount of NaCl necessary to render the solution isotonic and compatible for injection, wherein such formulations would be predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., sodium chloride and methionine) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, in the amounts suggested by US’996, to desirably obtain a 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration, which would be expected to have reduced oxidation of methionine residues of teriparatide and to be isotonic and compatible for injection (see, e.g., MPEP § 2143(I)(B), (C), and (G), MPEP § 2144.06(II), MPEP § 2144.07).  
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make, use, or modify a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering the excipient profile of the formulation by adding known excipients having known effects at known concentrations, to predictably and expectedly yield equivalent or improved formulations of 28.2 µg teriparatide acetate subcutaneous injections suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration as suggested by the prior art.
Accordingly, claims 1 and 8-12 are rejected. 


Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. Arguments pertaining to withdrawn rejections are moot.  Arguments applicable to the maintained rejections under 35 USC 102 and 103 are set forth at pages 7-15 of the Reply (see, e.g., Reply filed 7/15/2022 at 7 at § “Issues...” to 15 at 3rd full ¶).  Applicant opted to address all prior art rejections collectively, and therefore the arguments have been addressed collectively below.
Response to Arguments Regarding Anticipation
It is the Examiner’s understanding that Applicant is attempting to overcome anticipation in view of Shiraki by alleging unexpected results (see, e.g., Reply filed 7/15/2022 at 10 at 1st ¶ to 15 at 3rd ¶). Arguments premised upon secondary considerations such as unexpected results are “irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based” (see, e.g., MPEP § 2131.04).
It is the Examiner’s understanding that Applicant is alleging that Shiraki does not anticipate the amended claims because Shiraki is silent regarding the volume of the injections, and therefore is silent regarding the concentration utilized (see, e.g., Reply filed 7/15/2022 at 9 at 1st ¶-2nd ¶, 9 at final ¶, passim).  This is not persuasive because it is the admitted basis for setting forth a rejection under 102/103 per MPEP § 2112(III) rather than under 35 USC § 102 alone; this is explained at MPEP § 2112, which was quoted in the rejection.  Per MPEP § 2112(III), where an applicant claims a composition in terms of a property or characteristic and the composition of the prior art appears to be identical except that property or characteristic is not disclosed, the examiner may make a rejection under both 35 U.S.C. 102 and 103.  Therefore, in this circumstance, the prior art need not explicitly teach inherent properties, such as a volume, because a volume inherently exists, and the exact volume is the only difference between the prior art and the claimed invention.  As explained at MPEP § 2112, “once a reference teaching a product appearing to be substantially identical is made the basis of a rejection . . . the burden or production shifts to the applicant”.  Per MPEP § 2112(V), 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Accordingly, the rejection is proper and the Applicant has the burden to “prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product” (see, e.g., MPEP § 2112(V)).  To date, Applicant has failed to satisfy their burden.  Therefore, the rejection is maintained.
Response to Arguments Regarding Obviousness
It is the Examiner’s understanding that Applicant traverses all rejections under 35 USC 103, collectively, at pages 10-15 (see, e.g., Reply filed 7/15/2022 at 9 at 1st ¶ to 15 at 3rd ¶).  These arguments are considered below.
Applicant appears to address Shiraki alone (see, e.g., Reply filed 7/15/2022 at 9 at 2nd ¶ at final sentence), FDA_Label alone (see, e.g., Reply filed 7/15/2022 at 9 at 3rd ¶ at 1st sentence), and EP’873 alone (see, e.g., Reply filed 7/15/2022 at 9 at 3rd ¶ at 2nd sentence). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s understanding that Applicant chose not to specifically address or rebut the Examiner’s determination of prima facie obviousness under the rationales set forth at MPEP § 2143(I)(A), (B), (C), (G), MPEP § 2144.05(I), MPEP § 2144.06(II), or MPEP § 2144.07. Accordingly, such rationales supporting a prima facie case of obviousness appear undisputed on record.
It is the Examiner’s understanding that Applicant did not acknowledge or address the teachings of US 2003/0104996 A1 or any rejection in view of US’996.  Accordingly, such matter is undisputed on record.
It is the Examiner’s understanding that Applicant is attempting to rebut prima facie obviousness by alleging unexpected results (see, e.g., Reply filed 7/15/2022 at 10 at 1st ¶ to 15 at 3rd ¶), wherein the sole difference appears to be alleged criticality of range regarding the volume utilized in an injection relative to the teachings of the prior art (see id.).  The range is alleged to be critical because it yields formulations alleged to have improved safety.  Specifically, the critical range of volume is ~0.1484 to ~0.2587 mL corresponding to a 28.2 µg containing composition having a concentration of “109 to 190 µg/ml” (see, e.g., id.; see also amended claim 1).  The proffered data has been fully considered but not found persuasive because the proffered data does not satisfy the requirements set forth at MPEP § 716.02, and therefore is insufficient to establish unexpected results sufficient to rebut prima facie obviousness:
First, the data at pages 11-14 do not clearly identify that the closest prior art of record was actually tested (i.e., the composition of Shiraki is the closest prior art in this rejection) as required by MPEP § 716.2(c).
Second, the data at pages 11-14 fail to (i) provide or discuss statistical significance, (ii) identify the test for statistical significance utilized, (iii) indicate that the proffered data is statistically significance (e.g., confidence intervals) and not well-within the range of experimental error.  Therefore, the proffered data fail to satisfy the requirements of MPEP § 716.2(b)(I)-(II).
Third, the proffered data appears to alter multiple parameters pertinent to a time course (see, e.g., Reply at 11, showing “Value a”, “Value b”; see also id. at 12, noting that the proffered data pertains to time courses).  Accordingly, such results do not meaningfully distinguish the closest prior art relative to the claimed invention because the “claimed invention” is not a time course method, but is instead a product.  A comparison satisfying MPEP § 716.02 must compare the “claimed invention” to the closest prior art (see, e.g., MPEP § 716.02 passim, § 716.02(c)-(e)).  Here, the claimed invention is not a method and the conditions tested do not correspond to any claimed limitations.  Therefore, the proffered data is of unknown practical significance regarding the claimed invention and the closest prior art, because the data pertains to optimized parameters of an unclaimed method.  Therefore, such data fails to satisfy the requirements of MPEP § 716.02 (see, e.g., MPEP § 716.02(a), § 716.2(b)(I); see also MPEP § 716.02(c)).
Fourth, the proffered data at page 13-14 reasonably appear to undermine the Applicant’s position that the concentration of “109 to 190 µg/mL” is critical.  The proffered data shows that multiple compositions sharing the exact same concentration (i.e., 28.2 µg at 141 µg/mL) exhibit different properties based solely upon the unclaimed excipient formulation (see, e.g., Reply at 13-14 at Tables 26-27, noting that No. 4-8 and 10-12 share the exact concentration, but differ in formulation and still exhibit different α-Helix content in each preparation and Ka).  Accordingly, such data suggests that the exact excipient formulation utilized is critical rather than the concentration of teriparatide, which they all have in common.  Accordingly, such data supports a determination of obviousness because such differences and variations caused by excipient formulations merely reflect the expected variability in the art, independent of the teriparatide concentration (see, e.g., MPEP § 716.02, noting that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”).  Accordingly, such data undermines the importance and criticality of the exact concentration utilized.
Fifth, the “estimation of range” set forth at pages 14-15 is insufficient to establish criticality of range because the proffered derivation of “109” and “190” as definite range endpoints of alleged criticality is not credible.  The proffered linear regression has an R2 value of 0.744 (i.e., it is not perfectly linear) and the analysis fails to account for the experimental variation of the underlying data.  Stated alternatively, in the light most favorable to Applicants, the points of “109” and “190” do not correspond to definite boundaries of criticality because the relevant points are actually 109±x and 190±y, wherein x and y correspond to non-zero amounts that represent the variability of the underlying data, which leads to an R2 value of 0.744 rather than 1.0.  Accordingly, this analysis appears to be mathematically invalid.  Accordingly, such flawed mathematical derivations are insufficient to establish criticality of range absent supporting objective evidence commensurate in scope with the requirements of MPEP § 716.02(d)(I)-(II).
Sixth, per MPEP § 716.02(d)(I)-(II), criticality must be demonstrated by comparing “a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range” (emphasis added). Here, the value of 108 and 191 were not tested at all and extremely close prior art (perhaps anticipatory) art exists on record.  In the absence of any demonstrated criticality of the exact range of 109-190 by testing “a sufficient number of tests both inside and outside the claimed range” (such as 108, 109, 110, 189, 190, and 191 for the range at claim 1), then no criticality of range satisfying the requirements of MPEP § 716.02(d)(I)-(II) has been placed on record.
Seventh, the proffered data at pages 11-16 of the Reply is not in the form of a declaration at pages 11-16 (see, e.g., MPEP § 716.02(g)).
Eighth, the claimed invention appears to have the same basic usage predicted and expected in the prior art, namely the application explicitly taught by Shiraki and the secondary and tertiary references.  This supports a determination of obviousness rather than non-obviousness per MPEP § 716.02(c)(II), because expected beneficial results are evidence of obviousness.  Here, all expected results appear to be identical with the single, alleged exception of “improved safety”, which has not been established on record commensurate in scope with the requirements of MPEP § 716.02 for reasons discussed herein.
Ninth, per MPEP 716.02(c) the evidence of unexpected results must be weighed against evidence supporting a determination of obviousness.  Here, the proffered data fails to satisfy the requirements set forth at MPEP § 716.02 for the reasons discussed above, and therefore no evidence of unexpected results has been placed on record.  In contrast, the present prior art of record suggests that the claimed invention may be anticipated or otherwise obvious under multiple rationales (i.e., MPEP § 2143(I)(A), (B), (C), (G), MPEP § 2144.05(I), MPEP § 2144.06(II), and MPEP § 2144.07).  Therefore, the weight of evidence of the instant record weighs in favor or a determination of obviousness.
Accordingly, arguments alleging unexpected results have been fully considered but not deemed persuasive for the reasons discussed above. 
Conclusion
All arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the rejections are maintained as revised above, wherein all revisions were necessitated by Applicant amendment.


Response to Declaration under 37 C.F.R. §1.132 by Atsushi Ose
The affidavit under 37 CFR 1.132 filed 7/15/2022 is insufficient to overcome the rejections of claims 1 and 8-12 as set forth in the instant Office action. A detailed explanation of why the affidavit or declaration is insufficient is provided below. The legal standards of review and consideration of Declaration under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Here, the Declarant is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. Here, the Declarant is attempting to establish unexpected results (see, e.g., Declaration at ¶¶[4]-[13]).  The legal requirements for establishing unexpected results are set forth at MPEP § 716.02.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
Regarding the assertion of unexpected and superior results, the Declarant directs the Examiner to the proffered data as discussed and shown at ¶¶[4]-[13] of the Declaration.  These data have been fully considered but not found sufficient to evidence unexpected or superior results as required by MPEP § 716.02 for the following reasons:  
It is the Examiner’s understanding that Declarant is attempting to rebut prima facie obviousness by alleging unexpected results (see, e.g., Declaration at ¶¶[4]-[13]).
Examiner notes that art appearing to anticipate the claimed invention has been placed on record and Declarant has not satisfied their burden to prove that the prior art products do not necessarily or inherently posses the characteristics of the claimed product (see, e.g., MPEP § 2112(V)).  Here, the sole difference between the claimed product and the prior art product appears to rest solely upon the criticality of the range of volumes utilized in a unit dosage.  Specifically, the critical range of volume is understood to be ~0.1484 to ~0.2587 mL corresponding to a 28.2 µg containing composition having a concentration of “109 to 190 µg/ml” (see, e.g., Declaration at ¶¶[4]-[13]; see also amended claim 1).
Declarant fails to address the rationales supporting a determination of obviousness as set forth by the Examiner or explain why one of ordinary skill in the teriparatide arts would not routinely optimize the concentration and injection volumes utilized (see, e.g., MPEP § 2144.05(II)(A), stating that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation").  Accordingly, the MPEP acknowledges that such differences in concentration is typically assumed to be routine in the art.  Declarant does not dispute that such differences are typically assumed to be routine in the art.
The proffered data has been fully considered but not found persuasive because the proffered data does not satisfy the requirements set forth at MPEP § 716.02, and therefore is insufficient to establish unexpected results sufficient to rebut prima facie obviousness:
First, the data at ¶¶[4]-[13] do not clearly identify that the closest prior art of record was actually tested (i.e., the composition of Shiraki is the closest prior art in this rejection) as required by MPEP § 716.2(c).
Second, the data at ¶¶[4]-[13] fail to (i) provide or discuss statistical significance, (ii) identify the test for statistical significance utilized, (iii) indicate that the proffered data is statistically significance (e.g., confidence intervals) and not well-within the range of experimental error.  Therefore, the proffered data fail to satisfy the requirements of MPEP § 716.2(b)(I)-(II).
Third, the proffered data appears to alter multiple parameters pertinent to a time course (see, e.g., Dec. at ¶¶[4]-[13], showing “Value a”, “Value b”; see also id. at 12, noting that the proffered data pertains to time courses; see also Dec. at ¶¶[4]-[13], referring to “methods” rather than products).  Accordingly, such results do not meaningfully distinguish the closest prior art relative to the claimed invention because the “claimed invention” is not a time course method, but is instead a product.  A comparison satisfying MPEP § 716.02 must compare the “claimed invention” to the closest prior art (see, e.g., MPEP § 716.02 passim, § 716.02(c)-(e)).  Here, the claimed invention is not a method and therefore the time-based conditions actually tested do not correspond to any claimed limitations.  Therefore, the proffered data is of unknown practical significance regarding the claimed invention and the closest prior art, because the data pertains to optimized parameters of an unclaimed method.  A patent on instant claim 1 would encompass the product regardless of methodology utilized, and therefore such method-specific limitations do not have a clear nexus with the invention actually claimed.  Therefore, such data fails to satisfy the requirements of MPEP § 716.02 (see, e.g., MPEP § 716.02(a), § 716.2(b)(I); see also MPEP § 716.02(c)).
Fourth, the proffered data at ¶[9], reasonably appear to undermine the Applicant’s position that the concentration of “109 to 190 µg/mL” is critical.  The proffered data shows that multiple compositions sharing the exact same concentration (i.e., 28.2 µg at 141 µg/mL) exhibit different properties based solely upon the unclaimed excipient formulation (see, e.g., Dec. at ¶[9] at Tables 26-27, noting that No. 4-8 and 10-12 share the exact concentration, but differ in formulation and still exhibit different α-Helix content in each preparation and Ka).  Accordingly, such data suggests that the exact excipient formulation utilized is critical rather than the concentration of teriparatide, which they all have in common.  Accordingly, such data supports a determination of obviousness because the data evidences that such differences and variations caused by excipient formulations merely reflect the expected variability in the art, independent of the teriparatide concentration (see, e.g., MPEP § 716.02, noting that “[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”).  Accordingly, such data undermines the importance and criticality of the exact concentration utilized.
Fifth, the “estimation of range” set forth at ¶¶[10]-[12] is insufficient to establish criticality of range because the proffered derivation of “109” and “190” as definite range endpoints of alleged criticality is not credible.  The proffered linear regression has an R2 value of 0.744 (i.e., it is not perfectly linear) and the analysis fails to account for the experimental variation of the underlying data.  Stated alternatively, in the light most favorable to Declarant, the points of “109” and “190” do not correspond to definite boundaries of criticality because the relevant points are actually 109±x and 190±y, wherein x and y correspond to non-zero amounts that represent the variability of the underlying data, which reflects an R2 value of 0.744 rather than 1.0.  Accordingly, this analysis appears to be invalid because this usage of linear regression fails to account for the variability of the underlying data.  Accordingly, the invalid usage of linear regression is insufficient to establish criticality of range having definite endpoints as presently claimed, absent supporting objective evidence commensurate in scope with the requirements of MPEP § 716.02(d)(I)-(II).
Sixth, per MPEP § 716.02(d)(I)-(II), criticality must be demonstrated by comparing “a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range” (emphasis added). Here, the value of 108 and 191 were not tested at all and extremely close prior art (perhaps anticipatory) art exists on record.  In the absence of any demonstrated criticality of the exact range of 109-190 by testing “a sufficient number of tests both inside and outside the claimed range” (such as 108, 109, 110, 189, 190, and 191 for the range at claim 1), no criticality of range satisfying the requirements of MPEP § 716.02(d)(I)-(II) has been placed on record.
Seventh, the claimed invention appears to have the same basic usage predicted and expected in the prior art, namely the application explicitly taught by Shiraki and the secondary and tertiary references.  This supports a determination of obviousness rather than non-obviousness per MPEP § 716.02(c)(II), because expected beneficial results are evidence of obviousness.  Here, all expected results appear to be identical with the single, alleged exception of “improved safety”, which has not been established on record commensurate in scope with the requirements of MPEP § 716.02 for reasons discussed herein.
Accordingly, arguments alleging unexpected results have been fully considered but not deemed persuasive for the reasons discussed above.  Therefore, the proffered data fails to establish the existence of any unexpected results commensurate in scope with the requirements of MPEP § 716.02.  
Regarding the opinion that “[n]one of the cited documents disclose or suggest the above-mentioned technical significance of the present invention” (see, e.g., Declaration at ¶[12]) is set forth in the absence of objective supporting evidence discussing the merits of the rejections as set forth and relied upon by the Examiner. Furthermore, as noted above, no evidence of any “technical significance” sufficient to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record to date.  As noted above, art appearing to anticipate the claimed invention appears on record, and the art clearly and unambiguously discloses the usage of 28.2 µg of teriparatide which may be utilized with an “injection volumes being desirably from 0.02 to 1.3 mL.” (see, e.g., EP’873 at¶[0022], emphasis added).  Simply following the exact guidance of the prior art to determine an optimal injection volume is obvious (see, e.g., MPEP § 2144.05(II)(A)) absent evidence of criticality of range.  No evidence of criticality of range has been established.
Weighing Objective Evidence
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  
Here, the proffered data fails to satisfy the requirements set forth at MPEP § 716.02 for the reasons discussed above, and therefore no evidence of unexpected results has been placed on record.  In contrast, the present prior art of record suggests that the claimed invention may be anticipated or otherwise obvious under multiple rationales (i.e., MPEP § 2143(I)(A), (B), (C), (G), MPEP § 2144.05(I), MPEP § 2144.06(II), and MPEP § 2144.07).  Therefore, the weight of evidence of the instant record weighs in favor or a determination of obviousness.
Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al. (Once-Weekly Injection of Low-Dose Teriparatide (28.2 µg) Reduced the Risk of Vertebral Fracture in Patients with Primary Osteoporosis, Calcif Tissue Int., vol. 94:170-175 (Online August 21, 2013); hereafter “Fujita”; cited in Restriction Requirement), explicitly disclosed liquid pharmaceutical preparations, suitable for injection into humans, comprising 28.2 µg of teriparatide (see, e.g., Fujita at title, abs, 170 at col II at final ¶).  The injections are understood to be based upon earlier work (see, e.g., id., referencing the “TOWER” trials).
Nakamura et al. (Randomized Teriparatide [Human Parathyroid Hormone (PTH) 1–34] Once-Weekly Efficacy Research (TOWER) Trial for Examining the Reduction in New Vertebral Fractures in Subjects with Primary Osteoporosis and High Fracture Risk, J. Clin. Endocrinol. Metab., 97(9):3097-3106 (Sept. 2012); hereafter “Nakamura”; cited in Restriction Requirement) discloses the use of formulations comprising 28.2 µg of teriparatide (see, e.g., Nakamura at 3097 at § Intervention; 3102 at col II at 1st full ¶, referring to 28.2µg doses).
	Bak et al. (Physicochemical and Formulation Developability Assessment for Therapeutic Peptide Delivery—A Primer, AAPS J., vol. 17(1): 144–155 (online Nov. 15, 2014); cited in previous action) discloses and discusses pertinent issues relevant to therapeutic peptide formulations (see id., passim).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or revised rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As amended in the most Reply, instant claims 1 and 8-12 do not explicitly require a particular pH value.  However, this limitation was previously addressed and is reasonably understood to be pertinent to the “suitability” of the claimed formulations, and is also present in the originally elected species.
        2 D-mannitol is present in the originally elected species of Formulation F (and also present as non-elected Formulations C, D, E, and G).